DETAILED ACTION
In the Final Rejection mailed 4/26/2021:
Claims 1-8 were cancelled.
Claims 9-19 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered. 
Response to Amendment
The amendment to the claims filed 8/2/2021 has been entered:
Claims 1-8 and 18 are cancelled.
Claims 9-17 and 19-20 are active.
Claim 20 is new.
The affidavit under 37 CFR 1.132 filed 8/2/2021 is insufficient to overcome the rejection of claims 9-17 and 19-20 under 35 USC 103 over Gamache in view of Andrews as set forth in the last Office action.
Number 6 of the affidavit is directed toward par. 12 of Gamache requiring that both the ceramic balls and the adjacent spall liner are required in order to meet NIJ standards, where the spall liner is Kevlar or UHMWPE as described in par. 13. The affidavit also notes that applicant’s 
In response, the examiner respectfully notes that, in their current form, claims 9 and 19 do not require that the hard ballistic section comprising the ceramic balls cannot also include the covering section corresponding to the spall liner in Gamache. The word “alone” is not even included, as argued by applicant in the Remarks. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, the ballistic protection value V50 according to STANAG 2920 is nothing more than a value determined based on known and universally adapted testing requirements of a sample to determine the samples ability to stop projectiles (NIJ is another comparable test). The limitation effectively recites that the hard-ballistic section is capable of preventing the penetration of projectiles traveling at least 180 m/s. However, it is elementary that the mere recitation of a function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. The burden is on the applicant to prove that the subject matter shown in the prior art does not possess the characteristic relied upon. In re Swinehart
Number 7 of the affidavit states that the hardness value of the shaped bodies must be determined according to DIN EN ISO 6507, as claimed.
In response, the examiner respectfully notes that DIN EN ISO 6507 is a method used to determine the hardness value of the shaped bodies. However, the method of forming a device is not germane to the issue of patentability of the device itself. Said another way, limitations directed to methods of making or using the device are not generally given patentable weight in apparatus claims. In this case, the hardness of the shaped bodies, regardless of the method used to determine the value of said hardness, ultimately has no effect on the structure of the ballistic protective outer apparel item. 
Number 8 of the affidavit states that Andrews is directed to armor to protect land vehicles, ships, and buildings, while Gamache is used for protection to be worn on a human body, rather than being mounted on a vehicle, and thus requires greater flexibility and lighter weight. 
In response, the examiner respectfully notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Andrews is in the field of endeavor of both Gamache and applicant, since all three are directed to the use of ceramic spheres embedded in a matrix for use as armor. 
Further, while Gamache already disclosed the use of ceramic spherical energy-dispersion objects embedded in a polymer matrix arranged in a hexagonal closely packed configuration, Andrews was used only as a teaching reference, in combination with Gamache, to show that it is known in the art to use multiple layers of the ceramic spherical energy-dispersion objects embedded in the polymer matrix, where the ceramic spherical energy-dispersion object in each layer are arranged in the hexagonal closely packed configuration and that each layer is in a closely packed configuration with respect to each other, which has the known benefit of 
Response to Arguments
Applicant's arguments, filed 8/2/2021, have been fully considered. Although examiner respectfully disagrees with the positions taken by applicant regarding the patentable weight of the limitations requiring that the ballistic protection value is determined according to STANAG 2920 and that the Vickers hardness is determined according to DIN EN ISO 6507, a new grounds of rejection is made including teaching references showing that these limitations are known. Applicant’s argument that Andrews cannot be combined with Gamache is still found unpersuasive at least for the reasons provided above and in the previous Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 2012/0312150), herein ‘Gamache’, and further in view of Andrews (US 8096223), herein .
Regarding claims 9, 11, and 19-20, Gamache discloses a ballistic protective outer apparel item (Figs. 1-2; par. 18) comprising: 
at least one ballistic protective material (Figs. 1-2; including liner 130, binder 140, and spheres 150) for protection from ballistic active bodies;
wherein the protective material comprises at least one hard-ballistic section (binder 140 and spheres 150) forming a ballistic contact area (Fig. 2; par. 14; front surface 160);
wherein the hard-ballistic section consists of a multitude of essentially spherical ballistic-resistant shaped bodies (ceramic spheres 150) that are for at least one of absorbing, deflecting and distributing kinetic energy from the ballistic active bodies (par. 12 lines 1-5);
wherein the proportion by volume of the shaped bodies, based on the total volume of the hard-ballistic section, is in the range from 20% by volume to 99% by volume (Fig. 1; view 110);
wherein the shaped bodies within a layer are arranged so as to adjoin one another (Figs. 1-2; par. 12 and 14); 
wherein the multitude of shaped bodies are arranged relative to one another with a maximum density within the hard-ballistic section (Fig. 1; par. 14; the spheres 150 are arranged in a hexagonal close-packed geometric arrangement 180); 
wherein the shaped bodies are permanently bonded to one another by means of a binder (140; par. 18);
wherein the binder in a cured state is at least partially deformable (Fig. 2; pars. 15 and 17-18); and 
wherein the binder is selected from the group consisting of inorganic binders, organic binders, polymer materials, adhesives, and mixtures or combinations of the aforementioned materials (polymer materials; pars. 18, 22-28).

Andrews teaches a ballistic protective armor (101) comprising a plurality of layers (116-117) of ceramic spherical energy-dispersion objects (115) embedded in a polymer matrix (Fig. 2), wherein each of the plurality of layers of spherical energy-dispersion objects are arranged in a hexagonal closely packed configuration (500; Fig. 5) and the two layers are also in a closely packed configuration with respect to each other (col. 17 line 33 – col. 18 line 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hard ballistic section of Gamache to include multiple layers of the spherical shaped bodies arranged in a hexagonal closely packed configuration as taught by Andrews in order to disperse energy from a projectile among significantly more energy-dispersion objects by transferring absorbed energy from spheres in one layer to connecting spheres in another layer (Gamache; col. 17 line 50 – col. 18 line 4).
Gamache further discloses wherein various NIJ levels can be achieved, where NIJ Level 1 is the lowest protection level and is known to provide ballistic protection from projectiles traveling greater than 259 m/s (par. 12), but does not expressly teach wherein the hard-ballistic section has a fragment or ballistic protection value of at least 180 m/s determined according to STANAG 2920.
Smith teaches a body armor system (Fig. 2) comprising a hard plate (d) made of layers of nested spheres held in a polymer matrix (page 11 lines 11-12), wherein the body armor may comprise “one or more hard plate panels for resisting penetration of high velocity projectiles” (page 6 lines 17-18), wherein “features described as being suitable for resisting impact by low velocity projectiles may be defined as being capable of resisting an impact velocity of 500 m/s or less in testing, as defined in NATO armor testing standards STANAG 2920” (page 10 lines 16-18), and wherein “features described as being suitable for resisting impact by high velocity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hard-ballistic section of Gamache to have a fragment or ballistic protection value of at least 180 m/s determined according to STANAG 2920 at taught by Smith for the purpose of “resisting penetration of high velocity projectiles” (Smith; page 6 lines 17-18).
Gamache further discloses wherein spheres (150) may be alumina, silicon carbide, or boron carbide with a Vickers Hardness number of at least 30 (par. 20), but does not expressly teach wherein the shaped bodies have a Vickers hardness of at least 1200 HV, determined according to DIN EN ISO 6507.
Jaschke teaches that it is known that wear resistance is determined by surface hardness, where the hardness value is determined by the Vickers hardness test, which is regulated by the DIN EN ISO 6507 (par. 10), and wherein alumina is known to have a surface hardness of 1800 HV (claim 3).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the shaped bodies of Gamache to have a Vickers hardness of at least 1200 HV determined according to DIN EN ISO 6507 in order to avoid premature wear of the shaped bodies (Jaschke; par. 3).
Regarding claim 10, the modified Gamache discloses wherein the ballistic protective outer apparel item is a ballistic-resistant protective vest or jacket (par. 18).
Regarding claim 12, the modified Gamache discloses wherein the shaped bodies within the hard-ballistic section are arranged adjoining one another or touching one another (Figs. 1-2; par. 12 and 14). 
Regarding claim 13, the modified Gamache discloses wherein the shaped bodies are arranged within the hard-ballistic section such that a volume differential between the total volume of the hard-ballistic section and a sum total of component volumes occupied by each individual shaped body is minimized and is less than 50% by volume of the total volume of the hard-ballistic section (Fig. 1).
Regarding claim 14, the modified Gamache discloses wherein the proportion by volume of the shaped bodies, based on the total volume of the hard-ballistic section, is in the range from 30% by volume to 95% by volume (Fig. 1).
Regarding claim 15, the modified Gamache discloses wherein the proportion by weight of the shaped bodies, based on the total weight of the hard-ballistic section, is in the range from 30% by weight to 98% by weight (Fig. 1).
Regarding claim 16, the modified Gamache discloses wherein the shaped bodies have essentially the same diameter (Figs. 1-2; par. 19).
Regarding claim 17, the modified Gamache discloses wherein the shaped bodies each have a diameter in the range from 0.1 mm to 10 cm (par. 19).
Conclusion
Claims 1-8 and 18 are cancelled. Claims 9-17 and 19-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641